DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 8-10, 17-19, 21-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20200287677) in view of Onggosanusi et al (.US 20170026938).

As to claim 1 Kakishima discloses a method for use in a network node of transmitting a measurement signal- CSI-RS for evaluating a quality of a link from a cell (Kakishima ¶0021; ¶0080- 1st sentence- TRP 20 may transmit the CSI-RS resource information and/or beam selection information; ¶0082- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs), the method
comprising: determining a first virtual identifier for a first link- virtual identifier being equivalent to a beam identifier (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID) ; determining a group of one or more channel state information reference signal (CSI-RS) sequences that are available to be transmitted from the cell (Kakishima, s102 of Fig.6, ¶0081); and transmitting a first CSI-RS for measurement (Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs).
Kakishima however is silent in associating one or more of a frequency allocation and /or a time resource allocation with the first virtual identifier and transmitting the first CSI-RS for measurement with such. However in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 

As to claim 2 the combined teachings of Kakishima and Onggosanusi disclose the method of Claim 1, wherein determining the virtual identifier is based on a cell identifier of the cell (Kakishima ¶0071).

As to claim 3 the combined teachings of Kakishima and Onggosanusi disclose method of claim 1 wherein determining the virtual identifier is based on at least one of a beam identifier in a multi-beam cell, a transmission reception point (TRP) in a multi- TRP cell, ( Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID to notify the UE 10 of the number of TRP ).

As to claim 4 the combined teachings of Kakishima and Onggosanusi disclose the method of claim 1, wherein a portion of the virtual identifier is encoded in the transmitted CSI-RS sequence (Onggosanusi ¶104- 1st sentence- the channel coding and modulation block 205 receives a set of information bits… to generate a sequence of frequency-domain modulation symbols).

As to claim 5 the combined teachings of Kakishima and Onggosanusi disclose the method of claim 1 further comprising transmitting CSI-RS configuration information to a wireless device, the CSI-RS configuration information comprising, for each CSI-RS of a plurality of CSI-RS (Kakishima, s102 of Fig.6, ¶0081), one or more of a frequency resource allocation, a time resource allocation, a CSI-RS sequence (Onggosanusi ¶0178- last two sentences).

As to claim 8 the combined teachings of Kakishima and Onggosanusi disclose the method  of claim 1 further comprising: determining a second virtual identifier for a second link (Kakishima ¶0071- last sentence- a Beam ID that identifies each TRP Tx beam, or a virtual cell ID to notify the UE 10);
 (Onggosanusi ¶0178- last two sentences); transmitting, a second CSI-RS for measurement using one or more of the frequency resource allocation, time resource allocation with the second virtual identifier Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs); receiving a measurement report, the measurement report comprising a virtual Identifier; and determining whether the measurement report is associated with the first link or the second link based on the virtual identifier in the measurement report (Onggosanusi 705 of Fig.7, ¶0161-2nd sentence- The UE can receive and detect one or more "beam"/RRU IDs carried by the BRS and, subsequently, report the IDs).

As to claim 9 Kakishima discloses a network node operable to transmit a measurement signal for evaluating a quality of a link from a cell the network node (Kakishima ¶0021; ¶0080- 1st sentence- TRP 20 may transmit the CSI-RS resource information and/or beam selection information; ¶0082- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs) comprising processing circuitry operable to (Kakishima ¶0177- last sentence): determine a first virtual identifier for a first link (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID); determine a group of one or more channel state information reference signal (CSI-RS) sequences that are available to the transmitted from the cell(Kakishima, s102 of Fig.6, ¶0081); and transmit a first CSI-RS for measurement (Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs).
Kakishima however is silent in associating one or more of a frequency resource allocation and/or a time resource allocation with the first virtual identifier. However in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 

As to claim 10 the combined teachings of Kakishima and Onggosanusi disclose the network node of Claim 9, wherein the processing circuitry is operable to determine the virtual identifier based on a cell identifier of the cell (Kakishima ¶0071).

As to claim 17 Kakishima discloses a method for use in a wireless device of measurement of a link quality( Kakishima ¶0021; ¶0082-determine the TRP Tx beam based on reception quality of the CSI-RSs. ), the method comprising: obtaining channel state information reference signal (CSI-RS) configuration information (Kakishima s101 of Fig.6; ¶0080- 1st sentence), the CSI-RS configuration information comprising a plurality of CSI-RS (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets); measuring a CSI-RS associated with a link according to the obtained CSI-RS configuration information (Kakishima ¶0080- 2nd sentence) ; and reporting a quality of the measured CSI-RS to a network node (Kakishima ¶0071, s104 of Fig.6 ¶0084- 1st sentence - and beam reception quality).
Kakishima however is silent where for a plurality of CSI-RS, the CSI-RS configuration information comprising one or more of a frequency resource allocation, and /or a time resource allocation. However in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS; ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 

As to claim 18 the combined teachings of Kakishima and Onggosanusi disclose the method of Claim 17, wherein measuring the CSI-RS associated with the link comprises blindly searching the allocations in the CSI-RS configuration for the CSI-RS (Onggosanusi ¶0154- 2nd to last sentence- UE may blindly detect the beam-IDs by decoding the transmissions).

As to claim 19 the combined teachings of Kakishima and Onggosanusi disclose the method of claim 17 further comprising determining a virtual identifier of the measured CSI-RS based on one or more of a frequency resource allocation, and/or a time resource allocation; and wherein reporting the quality of the measured CSI-RS includes reporting the determined virtual identifier associated with the measured CSI-RS (Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS;  ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).

As to claim 21 the combined teachings of Kakishima and Onggosanusi disclose   (Currently Amended) The method of claim 17 further comprising detecting a system synchronization (SS) signal (Kakishima ¶0191-last sentence).

As to claim 22 the combined teachings of Kakishima and Onggosanusi disclose the method of Claim 21, wherein at least part of the CSI-RS configuration information is specified relative to a time and frequency position of the detected SS signal (Onggosanusi¶0180 – 1st sentence; Kakishima ¶0191- 2nd sentence).

As to claim 28 Kakishima discloses a wireless device capable of measurement of a link quality( Kakishima ¶0021; ¶0082-determine the TRP Tx beam based on reception quality of the CSI-RSs. ),, the wireless device comprising processing circuitry operable to: obtain channel state information reference signal (CSI-RS) configuration information(Kakishima s101 of Fig.6; ¶0080- 1st sentence), the CSI-RS configuration information comprising a plurality of CSI-RS (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets,); measuring a CSI-RS associated with a link according to the obtained CSI-RS configuration information (Kakishima ¶0080- 2nd sentence); and reporting a quality of the measured CSI-RS to a network node (Kakishima ¶0071, s104 of Fig.6 ¶0084- 1st sentence - and beam reception quality).
Kakishima however is silent where for a plurality of CSI-RS, the CSI-RS configuration information comprising, one or more of a frequency resource al location, and /or a time resource allocation. However in an analogous art Onggosanusi remedies this deficiency: Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS; ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 

As to claim 29 the combined teachings of Kakishima and Onggosanusi disclose the wireless device of Claim 28, wherein the processing circuitry is operable to measure the CSI-RS associated with the link by blindly searching the allocations in the CSI-RS configuration for the CSI-RS (Onggosanusi ¶0154- 2nd to last sentence- UE may blindly detect the beam-IDs by decoding the transmissions ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAKAHASHI et al- Terminal Apparatus, Base Station Apparatus, and Communication Method- US 20190387423, ¶0116.

Chen et al – User Equipment (UE) Apparatus for Channel State Information Feedback in a Coordinated Multi-Point Communication System-US 20160352487, ¶0054 3rd- 4th sentences. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462